Citation Nr: 0816027	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-34 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for a service-connected rotator cuff strain of the 
right shoulder.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected degenerative disc disease and 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied a claim for an evaluation in excess of 10 percent 
disabling for a rotator cuff strain of the right shoulder and 
a claim for an evaluation in excess of 10 percent disabling 
for degenerative disc disease and degenerative joint disease 
of the lumbar spine.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304 (2007).

The Board notes that, at the June 2007 hearing, the veteran's 
representative indicated that the veteran would like to file 
a claim for an increased rating for his service-connected 
residuals of a fracture of the right thumb.  This issue has 
not been developed for appeal before the Board.  As such, the 
Board refers this claim for an increased rating back to the 
RO for appropriate adjudication. 






FINDINGS OF FACT

1.  The veteran's service-connected rotator cuff strain of 
the right shoulder is manifested by complaints of pain, and 
weekly flare-ups, which produce increased pain, fatigability, 
and incoordination and decreased range of motion.

2.  The veteran's service-connected degenerative disc disease 
and degenerative joint disease of the lumbar spine is 
manifested by complaints of pain, and bi-weekly flare-ups, 
which produce additional limitation of motion, increased 
pain, and functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a rotator cuff strain of the right shoulder have 
not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease and degenerative joint 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

With regards to the veteran's claim for an increased rating 
for his lumbar spine disability, a VCAA letter from April 
2005 fully satisfied the duty to notify provisions elements 
2, 3, and 4.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini II.  With 
regards to the veteran's claim for an increased rating for 
his right shoulder disability, the Board notes that the April 
2005 VCAA letter did not specifically refer to this claim.  
However, the Board finds that this letter, along with the 
August 2005 rating decision and the September 2006 statement 
of the case (SOC), still afforded the veteran actual 
knowledge of all of the information and evidence needed to 
substantiate a claim for an increased rating, as specified 
under Pelegrini II.  In order to satisfy the first Pelegrini 
II element for an increased-compensation claim, section 
5103(a) compliant notice must meet the following four part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In April 2005, the RO sent the veteran a VCAA letter, which 
requested that the veteran provide evidence describing how 
his lumbar spine disability had worsened.  In regards to the 
veteran's claim for an increased rating for his right 
shoulder disability, as noted above, the April 2005 VCAA 
letter did not specifically refer to this claim.  However, 
the Board finds that the veteran's statements and testimony 
indicate that he had actual knowledge that he must show that 
his disability had worsened.  See VA Form 9 Appeal, October 
2006; hearing transcript, June 2007.  In addition, the 
veteran was questioned about his employment and daily life, 
in regards to his right shoulder disability and his lumbar 
spine disability, during the course of the January 2005 and 
June 2005 VA examinations performed in association with these 
claims.  The veteran provided statements at these 
examinations in which he details the impact of his 
disabilities on his daily life.  The Board finds that the 
notice given, the questions directly asked, and the responses 
provided by the veteran show that he knew that the evidence 
needed to show that his disabilities had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for degenerative disc disease and 
degenerative joint disease of the lumbar spine, and a rotator 
cuff strain of the right shoulder.  As will be discussed 
below, the veteran's disabilities are currently rated under 
38 C.F.R. 4.71a.  While notification of the specific rating 
criteria was provided in the September 2006 SOC, and not a 
specific preadjudicative notice letter, both the veteran and 
his representative have demonstrated actual knowledge of the 
rating criteria used to evaluate the veteran's lumbar spine 
and right shoulder disabilities.  Thus, no useful purpose 
would be served in remanding these matters for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in a March 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the disability rating and effective date elements 
of a claim.

As to the fourth element, the April 2005 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.
	
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).
The RO provided the veteran with examinations for his rotator 
cuff strain of the right shoulder in January 2005 and for his 
degenerative disc disease and degenerative joint disease of 
the lumbar spine in June 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds these examination reports to be thorough and 
consistent with contemporaneous VA and private treatment 
records.  The examinations in this case are adequate upon 
which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for a service-connected rotator cuff strain of the 
right shoulder. 

The veteran has been assigned an evaluation of 10 percent for 
his service-connected rotator cuff strain of the right 
shoulder, effective August 1, 2001, under Diagnostic Code 
5201.  The veteran seeks a higher rating.

The Board notes that the veteran has been diagnosed with 
acromioclavicular (AC) joint arthritis.  See VA examination 
report, January 2005.  Diagnostic Code 5010 addresses the 
issue of arthritis due to trauma, substantiated by x-ray 
findings, which is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2007).  

Degenerative arthritis, or osteoarthritis, when established 
by x-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2007).
Diagnostic Code 5201 provides for ratings based on limitation 
of motion of the arm. An evaluation of 20 percent is assigned 
if the motion of the arm (as a major extremity) is limited at 
the shoulder level.  A 30 percent evaluation is assigned if 
the motion of the arm (as a major extremity) is limited to 
midway between the side and shoulder level.  A 40 percent 
evaluation is assigned if the motion of the arm (as a major 
extremity) is limited to 25 degrees from the side.  The Board 
observes that 40 percent is the maximum evaluation provided 
under Diagnostic Code 5201 for the major extremity.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In January 2005, the veteran underwent a VA examination, at 
which the veteran's complaints of pain and discomfort were 
noted.  At this time, the veteran's was reported as having a 
forward flexion of 180 degrees, with a fatigue forward 
flexion of 160; an abduction of 170 degrees, with a fatigue 
abduction of 120 degrees; and an internal and external motion 
of 90 degrees, with a fatigue internal and external motion of 
80 degrees.  The veteran's strength was reported as being 5/5 
and it was noted the veteran shows no fatigability.  The 
examiner went on to note that the veteran has weekly flare-
ups, which increase his pain 20 degrees, decrease his range 
of motion 20 degrees, and increase his fatigability and 
incoordination 20 degrees.  

Private and VA Medical Center (VAMC) treatment records 
indicate that the veteran complains of right shoulder pain 
and has been treated with corticosteroid injections.  See 
VAMC treatment records, September 2006; Florida Orthopaedic 
Institute treatment record, July 2007. 

Given that the veteran's range of abduction has only been 
reported as being limited by 10 degrees, a higher rating is 
not warranted under Diagnostic Code 5201.   

The Board has reviewed the remaining diagnostic codes 
relating to shoulder disabilities, but finds that they are 
not applicable in this case because the primary features of 
their criteria do not exist.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, and 5203 (2007).  There is no 
competent evidence of record indicating that the veteran 
experiences ankylosis of the scapulohumeral articulation 
(Diagnostic Code 5200), impairment of the humerus (Diagnostic 
Code 5202), or impairment of the clavicle or scapula 
(Diagnostic Code 5203).  

In regards to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board has considered the veteran's assertions of 
pain.  However, the Board notes that the 10 percent rating 
assigned contemplates an otherwise noncompensable degree of 
limitation of motion accompanied by symptoms that cause 
additional functional impairment such as painful motion.  In 
this case, the Board finds that the 10 percent currently 
assigned already contemplates the degree of functional loss 
demonstrated. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an increased rating, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  Hart, 
supra.



2.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected degenerative disc disease and 
degenerative joint disease of the lumbar spine.

The veteran's degenerative disc disease and degenerative 
joint disease of the lumbar spine was originally rated as 10 
percent disabling, effective August 1, 2001, under Diagnostic 
Code 5293.  The veteran seeks a higher rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the veteran's 
claim for an increased rating was received in February 2005, 
only the current rating formula must be considered and any 
regulation changes made prior to the September 26, 2003 
changes are irrelevant for the purposes of this claim. 

As mentioned above, Diagnostic Code 5010 addresses the issue 
of arthritis due to trauma, substantiated by x-ray findings, 
which is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2007).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2007).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

As previously discussed, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 
4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in June 2005.  At this 
examination, it was noted that the veteran's primary 
complaint was of pain, with bi-weekly flare-ups causing 
additional pain, limitation of motion, and functional 
impairment.  His ranges of motion were recorded as follows: 
90 degrees forward flexion, 30 degrees extension, 30 degrees 
left lateral flexion, 30 degrees right lateral flexion, 20 
degrees left lateral rotation, and 20 degrees right lateral 
rotation.    

The Board notes that the claims folder also contains VAMC 
treatment records reflecting complaints of low back pain.  In 
VAMC treatment records from August 2006 and October 2006, it 
was reported that the veteran's "trunk" had a forward 
flexion of 60 degrees.  However, it was not indicated whether 
or not this finding was related specifically to the veteran's 
lumbar spine, whereas a separate VAMC treatment record from 
August 2006 specifically reported that the veteran's lumbar 
spine had full range motion.

Therefore, as the June 2005 VA examination report and the 
August 2006 VAMC treatment record specifically stated that 
the veteran's lumbar spine has full range of motion, the 
Board finds these to be the most probative evidence of record 
as to the range of motion present, and an increased rating 
cannot be assigned based on limitation of motion under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  In addition, the claims folder contains no evidence 
that the veteran has ankylosis of the lumbar spine or the 
entire.  As such, an increased rating cannot be assigned on 
that basis either. 

In regards to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
notes that the evidence of record does not demonstrate that 
the veteran has had any incapacitating episodes during the 
past 12 months due to his degenerative disc disease and 
degenerative joint disease of the lumbar spine.  Therefore, 
an increased rating cannot be assigned under the current 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a (2007).

There are no other relevant diagnostic code sections for 
consideration in rating the current severity of the veteran's 
degenerative disc disease and degenerative joint disease of 
the lumbar spine. 

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
veteran's assertions of pain.  However, the Board notes that 
the 10 percent rating assigned contemplates an otherwise 
noncompensable degree of limitation of motion accompanied by 
symptoms that cause additional functional impairment, such as 
pain and lack of endurance upon repeated use.  In this case, 
the Board finds that the 10 percent currently assigned 
already contemplates the degree of functional loss 
demonstrated. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.




ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for a service-connected rotator cuff strain of the 
right shoulder is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected degenerative disc disease and 
degenerative joint disease of the lumbar spine is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


